Case 1:19-mj-00195-DAR Document 1-1 Filed 07/24/19 Page1of1

STATEMENT OF FACTS

On or about the evening of July 22, 2019, a white female with blonde hair was observed
approaching the front entrance of the House of Sweden, located at 2900 K St. NW, Washington,
D.C., 20007. The woman, later identified as Rebecca Kanter (“Kanter”), placed a bag down near
the entrance of the House of Sweden, threw liquid from a glass Coca Cola bottle at the doorway
to the House of Sweden, and yelled out “I’m going to blow this motherfucker up.” Kanter then left
the premises of the House of Sweden. U.S. Secret Service issued a “Be on the Lookout For”
(“BOLO”) to law enforcement for Kanter but she was not located that day.

The next day, on or about the afternoon of July 23, 2019, Kanter returned to the House of
Sweden. She entered the House of Sweden and after clearing security, Kanter began cursing and
screaming at embassy personnel and a student group tour, making statements about an American
rapper, ASAP Rocky, who is detained in Sweden. Kanter then walked toward a teepee display in
the House of Sweden, kicked a teepee, and proceeded to kick over a coffee table in the lobby of
the House of Sweden. Embassy staff ordered Kanter to leave the premises of the House of Sweden
but Kanter refused and instead sat down on the floor of the Embassy and stated, “Call the police,
I am not leaving.” United States Secret Service responded to the House of Sweden and Kanter was
placed under arrest on the scene by United States Secret Service agents.

Kanter posted several statements to her social media accounts, asking, among other things,
“why isn’t it breaking news that I defiled the House of Sweden last night, that I vandalized the
World Bank, that I vandalized the IMF . .. why aren’t I getting press for ASAP.” Kanter stated to
the undersigned that she had thrown Coca Cola at the front door of the House of Sweden. Kanter
also stated that she had approached a school group inside the Swedish Embassy to state her cause.

 

Officer William Ayers
United States Secret Service

Subscribed and sworn before me, this 24" day of July, 2019.

 

The Honorable Deborah A. Robinson
U.S. MAGISTRATE JUDGE
